DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: he following is an examiner’s statement of reasons for allowance: The closest prior art is Kim et al (US 2017/0167048) and Washizuka et al (US 4,686,091). Kim et al teaches an apparatus for ingot growth comprising: a growth furnace 10 having a detecting window on upper part of the furnace; a crucible 30 located within the growth furnace and containing a raw material SM for ingot growth; a heater 20 located within the growth furnace and outside the crucible and heating the raw material; a lifting mechanism 112 comprising a lifting wire and a driving device, wherein the lifting wire connects to the top of the ingot via one terminal and to the driving device via another terminal, and the bottom of the ingot puts inside the crucible, and the ingot has plural crystal lines extending longitudinally thereon; an infrared detector 141 located outside the growth furnace, wherein the infrared detector produces a detecting signal passing through the detecting window to the ingot surface to detect the ingot diameter (see Fig 7, [0023]-[0078]). Washizuka et al teaches a Czochralski apparatus comprising a dividing disk split into four sector shaped split members (Fig 1, 2A; col 4, ln 1-67, col 5, ln 1-67). The prior art does not teach, suggest or provide any rationale for a dividing disc located above the growth furnace, connecting to the lifting mechanism, and synchronously rotating with the ingot under the driving of the lifting mechanism, and an orthographic projection of bisector of the dividing disc being between two adjacent crystal lines; a sensor located on the periphery of the dividing disc and having an interval with the dividing disc, wherein the sensor detects the bisector of the dividing disc; a control device connecting to the infrared detector and the sensor, and controlling the infrared detector to detect the ingot diameter while the sensor senses the bisector of the dividing disc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714